Exhibit 10.1

 

Exhibit A

 

This PERFORMANCE STOCK UNIT AGREEMENT is entered into as of             , 20  
(the “Grant Date”), between BED BATH & BEYOND INC. (the “Company”) and
                     (“you”).

 

1.              Performance Stock Unit Grant.  Subject to the restrictions,
terms and conditions of the Plan and this Agreement, the Company hereby awards
you the number of Performance Stock Units (the “Performance Stock Units”)
specified in paragraph 7 below.  The Performance Stock Units are subject to
certain restrictions as set forth in the Plan and this Agreement.

 

2.              The Plan.  The Performance Stock Units are entirely subject to
the terms of the Company’s [2012][2018]* Incentive Compensation Plan, as amended
from time to time (the “Plan”).  A description of key terms of the Plan is set
forth in the Prospectus for the Plan.  Capitalized terms used but not defined in
this Agreement have the meanings set forth in the Plan.

 

3.              Restrictions on Transfer.  You will not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of (any such action, a “Transfer”) the
Performance Stock Units, except as set forth in the Plan or this Agreement.  Any
attempted Transfer in violation of the Plan or this Agreement will be void and
of no effect.

 

4.              Payment.  With respect to each Performance Stock Unit that vests
in accordance with the schedule set forth in paragraph 8 below, you will be
entitled to receive a number of shares of Common Stock equal to one times the
Payment Percentage set forth opposite the Achievement Percentile or Achievement
Percentage, as applicable in paragraph 7 below.  Subject to paragraph 5 below,
and further subject to satisfaction of the Performance Goals (as defined below),
you will be paid such share(s) of Common Stock with respect to each vested
Performance Stock Unit within thirty (30) days following the later of: (i) the
applicable vesting date set forth in paragraph 8 below (the “Time-Based Vesting
Date”); and (ii) the date of certification of the Achievement Percentile or
Achievement Percentage, as applicable, attained with respect to the applicable
Performance Goal by the Committee (the “Performance-Based Vesting Date”), to the
extent administratively practicable. The later of the Time-Based Vesting Date
and the Performance-Based Vesting Date shall be referred to as the “Vesting
Date.”

 

5.              Forfeiture; Certain Terminations.  Except as provided in this
paragraph: (i) upon your Termination, all unvested Performance Stock Units shall
immediately be forfeited without compensation; and (ii) upon the failure to
attain a Performance Goal, any unvested Performance Stock Units subject to any
such unachieved Performance Goal shall immediately be forfeited without
compensation.   Notwithstanding anything herein to the contrary, the Performance
Stock Units will vest in full upon a Termination by reason of your death or
Disability.  In the event of your Termination by the Company without Cause or,
if provided in an agreement between you and the Company in effect as of the
Grant Date, by you for Good Reason or due to a Constructive Termination without
Cause, as each such term (or concept of like import) is defined in that
agreement, notwithstanding anything herein or in any agreements with the Company
to the contrary, including without limitation, your employment agreement, a
pro-rated portion of the Performance Stock Units, based upon the period of your
employment with the Company during the applicable Performance Period, relative
to the full Performance Period will vest upon, and subject to, the certification
by the Committee of attainment of the applicable Performance Goal regardless of
whether or not you are employed on the date of certification.

 

6.              Rights with Regard to Performance Stock Units.  On and after the
Grant Date, you will have the right to receive dividend equivalents with respect
to the shares of Common Stock underlying the Performance Stock Units ultimately
achieved under the Performance Goal described in paragraph 7, subject to the
terms and conditions of this paragraph.  Notwithstanding anything herein to the
contrary, in no event shall a dividend equivalent be issued or paid with respect
to any Performance Stock Unit that has been forfeited pursuant to paragraph 5. 
If the Company pays a dividend (whether in cash or stock) on its Common Stock
shares, or its Common Stock shares are split, or the Company pays to holders of
its Common Stock other shares, securities, monies, warrants, rights, options or
property representing a dividend or distribution in respect of the Common Stock,
then the Company will credit a deemed dividend or distribution to a book entry
account on your behalf with respect to each share of Common Stock underlying the
Performance Stock Units held by you, provided that your right to actually
receive such cash or property shall be subject to the same restrictions as the
Performance Stock Units to which the cash or property relates, and the cash or
property shall be paid to you at the same time you receive the payment of the
shares of Common Stock underlying the Performance Stock Units.  Unless otherwise
determined by the Committee, dividend equivalents shall not be deemed to be
reinvested in Common Stock and shall be treated as uninvested at all times,
without crediting any interest or earnings. Except as provided in this
paragraph, you will have no rights as a holder of Common Stock with respect to
the Performance Stock Units unless and until the Performance Stock Units become
vested hereunder and you become the holder of record of the Common Stock
underlying the Performance Stock Units.

 

7.              Grant Size; Performance Goals.  Performance Stock Units covered
by this award:               .  Twenty-five percent (25%) of the Performance
Stock Units will be subject to a one-year performance goal based on the
Company’s EBIT relative to the target EBIT (the “One-Year EBIT Goal”), as
defined and approved by the Committee, thirty-seven and a half percent (37.5%)
of the Performance Stock Units will be subject to a three-year performance goal
based on the Company’s Total Shareholder Return (the “Three-Year TSR Goal”), as
defined and approved by the Committee, and the remaining thirty-seven and a half
percent (37.5%) of the Performance Stock Units will be subject to a three-year
performance goal based on the Company’s cumulative EBIT over such three-year
period relative to the target cumulative EBIT (the “Three-Year EBIT Goal”), as
defined and approved by the Committee.  In allocating the Performance Stock
Units between the One-Year EBIT Goal, the Three-Year TSR Goal, and the
Three-Year EBIT Goal, any remaining fractional share of Common Stock underlying
the Performance Stock Units shall be allocated to the One-Year EBIT Goal.  The
One-Year EBIT Goal, the Three-Year TSR Goal, and the Three-Year EBIT Goal (each
a “Performance Goal”) have been set forth in a resolution adopted by the
Committee and separately communicated to you (the “Resolution”).  The following
schedules set forth the Achievement Percentiles, Achievement Percentages and
Payment Percentages applicable to Performance Stock Units subject to each
Performance Goal, in the event that over the periods in which the Performance
Stock Units are subject to a One-Year Goal and the Three-Year Goals, as
applicable (the “Performance Period”), the Company’s Total Shareholder Return
(as calculated pursuant to the formula described in the Resolution) is either
zero (0) or a positive number:

 

Performance Stock Units Subject to One-Year
EBIT Goal (25% Weighting)

 

Achievement Percentage
(% of Target)(1)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    %

 

150%

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

Less than    %

 

   %

 

 

--------------------------------------------------------------------------------

* Reference applicable Incentive Compensation Plan under which Performance Stock
Unit award is granted.

(1)  Subject to linear interpolation for achievement percentages or achievement
percentiles between amounts listed on the table.

 

--------------------------------------------------------------------------------



 

Performance Stock Units Subject to Three-Year
TSR Goal (37.5% Weighting)

 

Achievement Percentile
(Peer Group)(1),(2)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    th Percentile

 

150%

 

   th Percentile

 

   %

 

   th Percentile

 

   %

 

   th Percentile

 

   %

 

Less than    th Percentile

 

   %

 

 

Performance Stock Units Subject to Three-Year
EBIT Goal (37.5% Weighting)

 

Achievement Percentage
(% of Target)(1)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    %

 

150%

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

Less than    %

 

   %

 

 

The following schedules set forth the Achievement Percentiles, Achievement
Percentages and Payment Percentages applicable to Performance Stock Units
subject to each Performance Goal, in the event that over the relevant
Performance Period, the Company’s Total Shareholder Return (as calculated
pursuant to the formula described in the Resolution) is a negative number:

 

Performance Stock Units Subject to One-Year
EBIT Goal (25% Weighting)

 

Achievement Percentage
(% of Target)(1)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    %

 

100%

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

Less than    %

 

   %

 

 

Performance Stock Units Subject to Three-Year
TSR Goal (37.5% Weighting)

 

Achievement Percentile
(Peer Group)(1),(2)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    th Percentile

 

100%

 

   th Percentile

 

   %

 

   th Percentile

 

   %

 

   th Percentile

 

   %

 

Less than    th Percentile

 

   %

 

 

Performance Stock Units Subject to Three-Year
EBIT Goal (37.5% Weighting)

 

Achievement Percentage
(% of Target)(1)

 

Payment Percentage of
Common Stock
Underlying PSUs

 

Greater than    %

 

100%

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

   %

 

Less than    %

 

   %

 

 

8.              Vesting Schedule. Except in the case of death or Disability,
your vesting in any portion of the Performance Stock Units is contingent on
attainment of the applicable Performance Goal and on the subsequent
certification of that attainment by the Committee. In the event a Performance
Goal is not attained during the relevant Performance Period, as applicable, all
of the Performance Stock

 

--------------------------------------------------------------------------------

(2)  The “Peer Group” applicable to the Three-Year TSR Goal is based on the peer
group of companies selected by the Committee prior to the Grant Date and
separately communicated to you.

 

--------------------------------------------------------------------------------



 

Units subject to such Performance Goal for such Performance Period shall be
forfeited without compensation.  Subject to the attainment of the applicable
Performance Goal and the subsequent certification described above, unless you
experience a Termination before the applicable Vesting Date as provided in
paragraph 5, the Performance Stock Units will become vested in accordance with
the following vesting schedules:

 

Time-Based Vesting Date

 

Percent Vested Subject to
One-Year Goal

 

Percent Vested Subject to
Three-Year Goals

 

1st anniversary of Grant Date

 

100%

 

N/A

 

3rd anniversary of Grant Date

 

N/A

 

100%

 

 

For purposes of the payment of applicable withholding taxes required by
applicable law, the number of shares of Common Stock underlying the Performance
Stock Units to which you become entitled on payment shall be automatically
reduced by the Company to cover the applicable minimum statutorily required
withholding obligation, except that you may elect to pay some or all of the
amount of such obligation in cash in a manner acceptable to the Company.  In the
event that the amount of tax withholding is automatically reduced, it is the
intent of this Agreement that any deemed “sale” of the shares of Common Stock
underlying the Performance Stock Units withheld will be exempt from liability
under Section 16(b) of the Exchange Act pursuant to Rule 16b-3.  All unscheduled
and scheduled blackout periods (each, a “BP”) are determined by the Company.  If
any shares of Common Stock underlying vested Performance Stock Units are
scheduled to be paid during a BP to which you are subject, (i) you will be paid
the applicable number of shares of Common Stock on the scheduled payment date
(net of any shares withheld by the Company to pay minimum required taxes), but
(ii) you will be unable to sell such shares of Common Stock until the earliest
date on which all BPs to which you are subject have expired.

 

Subject to paragraph 5 above, all vesting will occur only on the appropriate
Vesting Date, with no proportionate or partial vesting in the period prior to
any such date.  Except as otherwise provided in the preceding paragraph, when
any Performance Stock Unit becomes vested, the Company (unless it determines a
delay is required under applicable law or rules) will, on the payment date
described in paragraph 4 above (or promptly thereafter) issue and deliver to you
a stock certificate registered in your name or will promptly recognize ownership
of your shares through uncertificated book entry or another similar method,
subject to applicable federal, state and local tax withholding in the manner
described herein or otherwise acceptable to the Committee.  Subject to the
provisions of this Agreement, you will be permitted to transfer shares of Common
Stock following your receipt thereof, but only to the extent permitted by
applicable law or rule.

 

9.              Code Section 409A. Although the Company does not guarantee the
particular tax treatment of any payment under this Agreement, payments made
under this Agreement are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the Plan and this
Agreement shall be limited, construed and interpreted in accordance with such
intent.  To the extent any payment made under this Agreement constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code, the
provisions of Section 13.13(b) of the Plan (including, without limitation, the
six-month delay relating to “specified employees”) shall apply.

 

10.       Notice.  Any notice or communication to the Company concerning the
Performance Stock Units must be in writing and delivered in person, or by U.S.
mail, to the following address (or another address specified by the Company):
Bed Bath & Beyond Inc., Finance Department — Stock Administration, 650 Liberty
Avenue, Union, New Jersey 07083.

 

BED BATH & BEYOND INC.

 

 

By:

 

 

 

 

An Authorized Officer

 

Recipient (You)

 

--------------------------------------------------------------------------------